Title: To Alexander Hamilton from William S. Smith, 7 March 1800
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir.
            Union Brigade March 7th. 1800
          
          I addressed you about the 20th. ulto. on the Subject of Capt. Kirklands business, in consequence of the Letter received from you with its enclosures from Albany and in  a Letter of the 5th. mentioned the state of his health &c
          Solicitous however, to comply with your wishes, I have urged the necessity of his enabling me fully to state his situation and Conduct at the time, Mr. Gridley’s prosecution presented its-self—and have taken the liberty to assure him, in answer to the enclosed, that he need not be apprehensive, that any unpleasant Circumstance will take place, previous to his having an opportunity, to state the other side of the question; and that you would not “of his supposed Crimes, withold your leave, by Circumstance, to acquit himself” he is now proceeding as his health will admit—
          I have the Honor to be, with great respect Sir, Your most Obedt. Humble Servt.
          
            W. S. Smith Lt. Colo. of ye. 12th.
          
        